DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of the species where the polymer conjugate is the product of example 27 which has been corrected by the applicant to be the following structure: is 
    PNG
    media_image1.png
    191
    261
    media_image1.png
    Greyscale
, where A is a biologically active protein and m is about 100 to 500 in the reply filed on July 20, 2020 is acknowledged. Claims 58-60 have been rejoined given that they embrace the elected species.
The elected species was found to be free of the art. As a result, the search was expanded to an additional set of species as delineated below. 


Terminal Disclaimer
The terminal disclaimer filed on April 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,846,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a wide array of compounds where the depicted polymer arms are attached to the core of the compound via oxygen or nitrogen atoms as well as some of those that attach to the to the core of the compound via carbon atoms, does not reasonably provide enablement for compounds as delineated in claim 58 where the total number of polymer arms and biologically active protein containing arms is more than about 3 or 4.  The specification make the invention commensurate in scope with these claims. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The invention relates to a wide array of compounds with at least one biologically active protein bound to a multi-armed polymer where each of the polymer arms is 
    PNG
    media_image2.png
    176
    147
    media_image2.png
    Greyscale
where Q is independently methyl or ethyl acrylate, T is C1-4alkyl phosphorylcholine and Q is a halogen. A particular subset of compounds is recited as (A-Z-(SP1)n)a-L(K)b, where the (A-Z-(SP1)n unit is present on the L moiety at a different points of connection, K is present on the L moiety at b different locations. Here a is an integer between 1 and 8, b is an integer that is 2 or greater where values from 2 to 8 are explicitly enumerated. K is the polymer arm; each Sp1 is a spacer group, n is 0 or 1, wherein when n is 0, Sp1 is a bond. L is selected from the group consisting of C1-4alkyl, cycloalkyl, carboxyC1-4alkyl, carboxycycloalkyl, C1-4alkoxyC1-4alkyl and cyclic alkyl ether; A is a biologically active protein; Z is the product of the reaction between a group present in said biologically active protein and a reactive group bound to said Sp1 group when n is 1, or a reactive group bound to L when n is 0. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. 
The production of acrylate polymers such that they terminate with a halogen is known in the prior art as is the production of branched polymers. Ma et al. (Macromolecules 2002 35:9306-9314 – see IDS – previously cited) discuss the polymerization of methacryloyl oxyethylphosphorylcholine (MPC) via atom transfer radical polymerization (ATRP) (see abstract). Here a bromine terminated initiator, in concert with a catalyst, act to facilitate the polymerization of MPC (see page 9307 1)n unit is one or two. The limitations of L required in the compound recited in claim 58 require that the point of connection between the polymer arms and L be a carbon atom in most instances or the oxygen or sulfur which is present in the cyclic alkyl ether embodiments.  All the specifically named initiators facilitate attachment of polymer arms to L via a carbon atom 
Strandman et al. discuss ATRP polymerizations with a multifunctional initiators employed to make multi-armed polymers (see Journal of Polymer Science Part A: Polymer Chemistry 2005 43:3349-3358 – previously cited; abstract). They provide an initiator with eight halogen atom terminated substituents; however, the polymerization of tert-butyl acrylate or methyl methacrylate yielded slightly more than four arms on the polymer products (see scheme 1, table 1, page 3351 first column first full paragraph-second column first full paragraph, and page 3357 first column first full paragraph). The two versions of the initiators employed are shown below:

    PNG
    media_image3.png
    331
    364
    media_image3.png
    Greyscale

They detail that structure, conformation, and steric hindrance of the initiator was responsible for the inability of the initiator to yield an 8 armed polymer (page 3357 first column first full paragraph). They go on to detail that the proximity of the initiating sites 
In the instant case of (A-Z-(SP1)n)a-L(K)b , the initiator would provide the L moieties (see instant specification paragraph 187). L is one of C1-4alkyl, cycloalkyl, carboxyC1-4alkyl, carboxycycloalkyl, C1-4alkoxyC1-4alkyl and cyclic alkyl ether, where the cycloalkyl groups are limited to 3 to 12 carbon atoms while the cyclic alkyl ether have 4 to 7 carbon atoms (see paragraphs 156 and 159). Given that the proximity of initiating sites to one another can reduce their ability to initiate and support the attachment of a polymer arm in the large ring of Strandman et al., the much smaller rings and alkyl chains permitted by the L of instant claim 58 would be expected to pose the same issue if multi-halogenated versions are employed to generate many of the multi-armed polymers compounds of the instant claims. While an initiator that includes a collection of atoms that meet the limitations of L and has 5 halogens is detailed, it is not clear that it would be able to generate five or even four armed polymers. The examples detailed in the disclosure yield several two armed polymers with L moieties in accordance with the claims, but there are no examples of compounds with larger numbers of polymer arms such as 5, 6, or 7. 
Although options for multi-halogenated potential initiators that include an L of instant claim 58 along with a functional group that is reflected in or as a part of the options for the (A-Z-(SP1)n unit could be enumerated, it is not predictable that they would be able to generate the numbers of polymer arms instantly claimed beyond about 3 or 4. The disclosure does not provide any discussion that would guide the selection of 
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed product could be made. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-57 and 61-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bentley et al. (US PGPub No. 2003/0143596 – see IDS – previously cited) in view of Miyamoto et al. (Biomaterials 2004 25:71-76 – see IDS – previously cited), Ma et al., Mayadunne et al., Zhang et al. (Macromolecules 1999 32:7349-7353 – previously cited), Xiaoying et al. (Journal of Polymer Science Part A: Polymer Chemistry 2004 42:2356-2364 – previously cited), and Hinds et al. (WO 04/091494 – previously cited) as evidenced by Robinson et al. (Macromolecules 2001 34:3155-3158 – previously cited).
Bentley et al. teach branched polymers where an active agent is covalently bound to the polymer (see paragraphs 7-8; instant claim 41).  The benefit of the conjugation of the polymer to the active agent is to improve the active’s bioavailability and circulation time (stability) in the blood (see paragraphs 3 and 6). The polymer has the structure D-L1-(X)p-R(X’-Poly)q where D is an active agent, L1 is the linkage resulting from the reaction of a  functional group at the end of the branched polymer, X is  a linker, p is 0 or 1, R is an aliphatic hydrocarbon, X’ is a heteroatom linkage, Poly is a water-soluble non-peptidic polymer, and q is the number of polymer arms that spans from 2 to 10 (see paragraphs 46-54 and 123-126). This yields a collection of polymers with 2, 3, 4, 5, 6, 7, 8, 9, or 10 arms and a single molecule of biologically active agent bonded to each molecule of branched polymer (see instant claims 41 and 46-49). The core structure to which the polymer arms and active agent are bound is envisioned as a chain of 3, 4, 5, 6, 7, or more carbons such that the active agent is bound via one carbon and the polymer arms are bound via the remaining carbons (see paragraph 84). 
    PNG
    media_image4.png
    77
    164
    media_image4.png
    Greyscale
, illustrates the core for a two armed version of the claimed polymer , where Gp is a protecting group that serves as the site for a future drug or polymer conjugation, X is a linker moiety, p is zero or one, and the hydroxyl serves as the binding point for the two polymer arms (see paragraphs 51-52 and 113). Poly(ethylene glycol) (PEG) is particularly envisioned as Poly while water soluble methacrylate polymers are also taught (see paragraph 74). An example details the polymerization of PEG from a core compound with multiple initiation sites (see example 1). Additionally, Bentley et al. teach the X’ as an oxygen and detail a hydroxyl in this position for a synthetic precursor (see paragraph 113). Bentley et al. teach the use of protection and deprotection of functional groups as needed to control the location of conjugation between Poly and the active agent (see paragraph 121). Embodiments are generally envisioned where each polymer arm is about 40,000 Daltons (see paragraph 45). In addition, polymer arms with 2 to 4000 repeat units are also envisioned (see paragraph 22; instant claims 41, 44-45 and 57).  This teaching embraces or overlaps with the claimed ranges, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). A number of specific compounds are explicitly contemplated by Bentley et al. as the active agent and these include the  therapeutic antibody respiratory syncytial virus antibody (protein), as well as a number of cytokines (e.g. human growth 
Miyamoto et al. teach that a protein conjugated with a carboxylic acid terminated polymer of methacryloyloxyethyl phosphorylcholine (MPC) provided similar or better protection of the protein than when it was conjugated to PEG (see abstract , figures 5 and 6; instant claims 42-44). MPC corresponds to the instantly claimed repeat where Q 2-CH2-PC. A linear 5000 or 40,000 weight average molecular weight MPC polymer was successful in maintaining the activity of the protein. These polymers are taught to have a polydispersity of 1.23 and 1.35, respectively (see table 1; instant claims 54-55).
Ma et al. discuss the polymerization of MPC via atom transfer radical polymerization (ATRP) (see abstract). Here a bromine terminated initiator, in concert with a catalyst, act to facilitate the polymerization of MPC (see page 9307 second column first full paragraph). Such polymerizations result in a polymer with a bromine atom as the terminal group (see Robinson et al. figure 1). Such a terminal group would yield the E instantly recited at the end of the polymer arms of claim 41. Ma et al. detail linear MPC homopolymers with number average molecular weights that range from 3000 to 74,000 with polydispersities that range from 1.15 to 1.48 (see tables 1 and 2). This range overlaps with those instantly claimed, thereby rendering it obvious (see MPEP 2144.05; instant claim 55-56).
Mayadunne et al. teach that a star or multi-armed polymer with a controlled number of arms is produced via one of two pathways, core first or arms first (see page 1505 second column first full paragraph). As the name implies, the arms first technique synthesizes the arms of the polymer first as linear polymers then combines them via a multifunctional core or core forming group (see page 1505 second column first full paragraph). The core first pathway employs a multifunctional core that permits polymerization of the polymer from its reactive sites via monomer addition (see page 1505 second column first full paragraph). This latter technique is exemplified by Bentley et al.

Zhang et al. teach functionalized initiators for polymerizations via ATRP where a carboxylic acid group is present on one end and a bromine to facilitate initiation is also present (see abstract and figure 3). Several of the initiator compounds provide polydispersities below 1.2 (see figure 7).
Hinds et al. teach the production of a PEG-insulin conjugate where the PEGylation is taught to generate a more enzymatically stable and longer circulating insulin (see page 3 line 25-page 4 line 2). Their compounds are touted for being highly pure and avoid non-specific conjugation (see page 2 line 22-page 12). They also teach PEG or a hydrophilic polymer being bound to the N-terminus of the B chain of insulin molecule (see page 3 lines 28-30 and page 6 lines 15-20). The typically low reactive N-terminus is activated by reaction conditions to be the highest reactive amino group so as to dominate the reaction and produce single-PEGylation at the desired location (see page 11 lines 11-21; instant claims 41 and 61). The polymer is envisioned as a straight chain or branched water soluble polymer (see page 7 lines 1-5). They go on to teach the purification of the conjugate compound (see page 13 lines 9-15; instant claim 41). Examples 10 and 15 further teach a solution of the protein conjugate that is stable and that the conjugate is biologically active (see instant claim 41 and 61-64).
1-(X)p-R(X’-Poly)q where D is an active agent, L1 is the linkage resulting from the reaction of a  functional group at the end of the branched polymer, X is  a linker, p is 0 or 1, R is an aliphatic hydrocarbon, X’ is a heteroatom linkage, Poly is a water-soluble non-peptidic polymer, and q is the number of polymer arms that spans from 2 to 10. Since 1) Bentley et al. envision water soluble methacrylate polymers as well as PEG as Poly, 2) Miyamoto et al. detail a 40,000 molecular weight polymer of MPC was known to provide similar protection of a conjugated protein cargo as compared to a 5000 molecular weight PEG, and 3) polyMPC was known to be a water soluble polymer, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a 40,000 molecular weight polymer polyMPC as Poly in the invention of Bentley et al. This molecular weight corresponds to approximately 135 monomer units per arm (as calculated by the examiner). The selection of polyMPC would have been obvious as the application of the same technique to a similar product in order to yield the same improvement or the simple substitution of one known element for another in order to yield a predictable outcome. This modification meets the limitations of instant claim 41 with the exception of the instant moiety E. 
Bentley et al. also provide a glycerol or polyglycerol based core where a two armed version is illustrated as
    PNG
    media_image4.png
    77
    164
    media_image4.png
    Greyscale
. This provides the “D-L1-(X)p-R” portion where Gp is a protecting group that serves as the site for a future drug conjugation, X is a linker moiety, p is zero or one, and the hydroxyl groups serve as the 
Removal of the Gp protecting group on the multi-armed polyMPC polymer generated from the modified Bentley et al. teachings and conjugation to a protein as they desire would then follow. In light of the teachings of 1) Hinds et al. of the .

Claims 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. in view of Miyamoto et al., Ma et al., Mayadunne et al., Zhang et al., Xiaoying et al., and Hinds et al. as evidenced by Robinson et al. as applied to claims 41-57 and 61-64 above, and further in view of Crowe et al. (Proceedings of the National Academy of Sciences 1994 91:1386-1390 – see IDS – previously cited).
Bentley et al. in view of Miyamoto et al., Ma et al., Mayadunne et al., Zhang et al., Xiaoying et al., and Hinds et al. as evidenced by Robinson et al. the limitations of instant claim 41 where the branched phosphorylcholine containing polymer has bound respiratory syncytial virus antibody as suggested by Bentley et al. in their explicit 
Crowe et al. teach that a recombinant human respiratory syncytial virus antibody fragment is effective against respiratory syncytial virus in mice (see abstract). They further suggest its use in humans (see page 1389 first column second full paragraph-second column first partial paragraph). The recombinant human protein is prepared in a filamentous DNA phage which is produced in bacteria (see page 1387 first column first full paragraph).
In light of the teachings that biologically active agents that treat humans and other animals are contemplated for attachment to the polymer of Bentley et al. and the teachings of Crowe et al. that a human antibody to respiratory syncytial virus was effective in mice and thought to be effective to treat humans, it would have been obvious to select the antibody of Crowe et al. as the respiratory syncytial virus antibody taught by Bentley et al. in the polymer of Bentley et al. in view of Miyamoto et al., Ma et al., Mayadunne et al., Zhang et al., Xiaoying et al., and Hinds et al. as evidenced by Robinson et al. Therefore claims 51-53 are obvious over Bentley et al. in view of Miyamoto et al., Ma et al., Mayadunne et al., Zhang et al., Xiaoying et al., Hinds et al., and Crowe et al. as evidenced by Robinson et al.

Claims 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. in view of Miyamoto et al., Ma et al., Mayadunne et al., Zhang et al., . as applied to claims 41-57 and 61-64 above, and further in view of Zhao et al. (US PGPub No. 2005/0112088 – see IDS – previously cited).
Bentley et al. in view of Miyamoto et al., Ma et al., Mayadunne et al., Zhang et al., Xiaoying et al., and Hinds et al. as evidenced by Robinson et al. render obvious the limitations of instant claim 41 where the polymer arms are generated from bromine terminated initiation points. The range of taught polydispersities for MPC homopolymers of the Ma et al. and the subsequent multi-armed polymers made from them overlap the claimed ranges.
Zhao et al. also teach a conjugate of a multi-armed polymer to a drug (see abstract and paragraph 2). They go on to teach that there is a preference for the polymer arms to have a low polydispersity (see paragraph 84). Zhao et al. further highlight a range of less than 1.2 as desirable (see paragraph 84).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the polymer conjugate of Bentley et al. in view of Miyamoto et al., Ma et al., Mayadunne et al., Zhang et al., Xiaoying et al., and Hinds et al. as evidenced by Robinson et al. render where the polydispersity is less than 1.2. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Further, this range overlaps with that instantly claimed. Given the preference for lower polydispersity values, this overlap renders the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 


Comments on Elected Species
The elected species was made instantly by polymerizing a MPC monomer from 1,3,dibromo-2-propanamine as an initiator and binding the protein to the resulting polymer via the known peptide linker sulfosuccinimidyl 4-(N-maleimidomethyl)cyclohexane-1-carboxylate (sulfo-SMCC) . The prior art does not suggest the use of 1,3,dibromo-2-propanamine in this capacity. While the inclusion of a hetero atom as part of the X in the 
    PNG
    media_image4.png
    77
    164
    media_image4.png
    Greyscale
that composes the core of the two-armed polymer of Bentley et al. is taught, they do not name nitrogen amongst the options and there is insufficient motivation to select it. Further, the hydroxyl groups of this core structure would yield oxygen atoms between the core and the MPC polymer arms that are not permitted as part of the elected species. The prior art does not otherwise suggest or support the obviousness of the elected polymer.




Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered, but those directed toward the rejections under 35 USC 112 and 35 USC 103 are not persuasive. The objection to the specification and claim 60 are withdrawn in light of the amendment.

Regarding rejection under 35 USC 112, first:
The applicant argues that since a cycloalkyl as L can have 9 carbons, one of ordinary skill would have been able to make a compound with up to 8 arms. This argument appears to overlook the issue raised in the rejection. Namely, steric hindrance in multi-site halogenated initiators that are employed for making multi-armed polymers can reduce the number of arms achieved to a value less than the number of initiator sites. The example provided in Strandman et al. is a large ring shaped initiator with eight halogen initiator sites that would have less stearic hindrance than the 9 carbon cycloalkyl the applicant proposes, yet it was unable to achieve an eight armed polymer. In fact, they only achieve slightly more than four arms on their polymers. As a result, there is no reason to expect a 9 carbon cycloalkyl with 8 halogen initiator sites to yield an eight armed polymer. The applicant has offered no discussion of how the steric hindrance issue is overcome or an alternate route for synthesis that would have been known to the artisan of ordinary skill and yield the connectivity that is required in the compounds of claims 58-60.



Regarding rejection under 35 USC 103(a):
The applicant argues that the combination of Bentley et al. and Miyamoto et al. is improper because there is no reasonable expectation of success. A reasonable expectation of success is required for a sustainable rationale of obviousness, it is not required to support the combinability of references. Here the two references are in the same field of endeavor, namely polymer modification of drugs to facilitate drug delivery. Thus Bentley et al. and Miyamoto et al. are properly combined. As for a reasonable expectation of success, the applicant further argues that Miyamoto et al. detail that the polyMPC yielded better, worse, or the same level of protection as PEG depending on molecular weight, thus there would not have been a reasonable expectation of success for achieving a better outcome from conjugation with polyMPC as opposed to PEG. The examiner does not dispute that the comparative performance of polyMPC differed at different molecular weights when compared to PEG. However the rejection suggested the selection of a molecular weight that performed similarly to the PEG in terms of maintaining the bound protein conformation and activity. The choice of this particular polyMPC would have reasonably been expected to improve upon the ability of a protein to be delivered and retain its activity. The polyMPC choice also would have been reasonably expected to perform as a similar substitute for the PEG that is explicitly exemplified by Bentley et al., given the teachings of Miyamoto et al.
The applicant further argues that Bentley et al. distinguish their approach form random attachment of numerous polymer arms. The suggested modification in the rejection is not a “random” attachment of polymer arms. The polyMPC could be interpreted as a variety of a poly(hydroxyalkylmethacrylate) that Bentley et al. lists as an 
In addition, the applicant argues that the polyMPC chain of Miyamoto et al. does not meet the limitations of the instant polymer. The terminal group of the chain differs from that of the instant claim due to the initiator that was employed in its synthesis. There is no indication that this singular moiety at the end of the polymer chains is responsible for or participatory in the functionality that is seen for the polyMPC modified proteins. Further, Miyamoto et al. teach that they employed their particular initiator because conventional radical polymerization from initiators with reactive end groups had required chain transfer agents in the past and was difficult to control (see page 71 second column last partial paragraph-page 72 first column first partial paragraph). The rejection highlights another path of synthesis that had also overcome this issue, namely ATRP as a synthesis technique. Here reactive halogenated monomers had been employed to yield controlled polymerizations and the technique had been successfully employed to polymerize MPC, specifically, in a controlled manner.
The applicant goes on to argue that the reliance upon Mayadunne concerning arms first versus core first synthesis of multi-armed polymers, upon Xiaoying concerning the attachment of polymer arms to polyglycerol cores, and upon Zhang et al. concerning functionalized initiators employed for ATRP are a lot of extra steps that the artisan of ordinary skill would have to reason to employ. The steps are not particularly “extra” given the artisan held knowledge that must be applied to practice the invention of Bentley et al. The teachings of Bentley et al. only exemplify the synthesis for a PEG 
The applicant argues that impermissible hindsight was employed to select the collection of references there were employed to modify Bentley et al. and Miyamoto et al. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The applicant seems to argue that the artisan would have stopped at Miyamoto et al. and directly applied their polyMPC chains as polymer arms to Bentley et al., if the teachings of Miyamoto et al. were applied to Bentley et al. as the rejection contends at the outset. Fundamentally, the rejection employs a different initiator than Miyamoto et al. to make the polyMPC polymers they teach as useful to conjugate to proteins. At issue is whether this choice of a different initiator than Miyamoto et al. is non-obvious. The applicant has presented no reason why known alternative synthesis techniques for generating 

The applicant is reminded that affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application. The applicant may wish to consider submitting the declaration filed in the parent application to further prosecution, given the overlap in scope of the two claim sets.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615